Title: Lewis Ourry to ———, 26 December 1756
From: Ourry, Lewis
To: ——


Sir
Philadelphia Decr. 26th. 1756
By visiting the Quarters of the Men belonging to the first Battallion of the Royal American Regiment with the Mayor, Sheriff, and other Magistrates


I found that
—
—
94 Men laid on Straw


  And that
—
—
73 had nothing to lay on



and not Sufficient quantity of Covering, the Houses on which they are quarter’d not being capable of containing near the number billeted on them, nor conveniences for them.
The rest have good Beds, and Accomodations.
No Quarters fit for Officers.
Nor any provided for the Recruits daily coming in.
Ls. Ourry
  Acting as Qr. Mast. to the firstBattallion of the R. A. Regt.
